Case 1:20-cv-01007-SOH-BAB Document 90               Filed 08/05/21 Page 1 of 1 PageID #: 1109



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

  MARCO GUIRLANDO                                                                    PLAINTIFF

  v.                                  Case No. 1:20-cv-01007

  SHERIFF RICKY ROBERTS;
  CAPTAIN RICHARD MITCHAM;
  KEVIN PENDLETON; LT. PAUL KUGLER;
  LT. BILLY PERRY; SGT. JOHN WARD;
  SGT. JEDIDIAH COTTON;
  DR. DEANNA HOPSON; and
  NURSE SHERIE RICE                                                               DEFENDANTS
                                   ORDER

         Before the Court is the Report and Recommendation filed July 8, 2021, by the Honorable

  Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

  89). Judge Bryant recommends that Defendant Hopson’s Motion for Summary Judgment (ECF

  No. 70) be granted, Plaintiff’s individual capacity claims against Defendant Hopson be dismissed

  with prejudice, and Plaintiff’s state law claims against Defendant Hopson be dismissed without

  prejudice.

         Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

  has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

  error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 89) in

  toto. Defendant Hopson’s Motion for Summary Judgment is GRANTED. Plaintiff’s individual

  capacity claims against Defendant Hopson are DISMISSED WITH PREJUDICE. Plaintiff’s

  state law claims for breach of contract and medical malpractice against Defendant Hopson are

  DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 5th day of August, 2021.
                                                       /s/ Susan O. Hickey
                                                       Susan O. Hickey
                                                       Chief United States District Judge
